      Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 1 of 34




 1   DICKINSON WRIGHT PLLC
     Cindy A. Villanueva
 2   Arizona Bar No. 028163
     Email: CVillanueva@dickinsonwright.com
 3   1850 North Central Avenue, Suite 1400
     Phoenix, AZ 85004-4568
 4   Tel: 602-285-5000
 5   Fax: 844-670-6009

 6
     Attorneys for Plaintiff
 7   KeyState Holdings, LLC
 8
                             UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF ARIZONA
10
11   KeyState Holdings, LLC, a Nevada limited         CASE NO.
     liability company,
12                                                    COMPLAINT FOR
                                   Plaintiff,
                                                      CYBERSQUATTING
13
     v.
14
     <keystate.holdings>,
15
                                Defendant.
16
            For its Complaint, Plaintiff KeyState Holdings, LLC (“KeyState” or “Plaintiff”),
17
     through counsel, alleges the following:
18
                                      NATURE OF THE CASE
19
            This is an action against the <keystate.holdings> domain name (the “Defendant
20
     Domain Name”) based on the Anti-cybersquatting Consumer Protection Act (“ACPA”),
21
     15 U.S.C. § 1125(d). The Defendant Domain Name has been registered, trafficked in,
22
     and/or used with a bad faith intent to profit from KeyState’s trademarks in violation of
23
     the ACPA. Designed to impersonate KeyState, the Defendant Domain Name is being
24
     used to divert unsuspecting consumers to an unaffiliated fraudulent website, purposely
25
     designed to confuse consumers and potentially exposing consumers to phishing scams,
26
     identity theft, or other types of fraud. KeyState seeks injunctive relief and the transfer of
27
     the Defendant Domain Name.
28
      Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 2 of 34




 1                                  JURISDICTION AND VENUE
 2          1.     This Court has subject matter jurisdiction over this case pursuant to 28
 3   U.S.C. §§ 1331 and 1338(a).
 4          2.     Upon information and belief, this Court has in rem jurisdiction over the
 5   Defendant Domain Name pursuant to 15 U.S.C. § 1125(d)(2)(A). KeyState, through due
 6   diligence, has not yet been able to find a person who would have been a defendant
 7   because the identity of the registrant of the Defendant Domain Name is concealed by a
 8   privacy service. 15 U.S.C. § 1125(d)(2)(A)(ii). Additionally, under 15 U.S.C. §
 9   1125(d)(2)(C), the Defendant Domain Name is deemed to have its situs in this judicial
10   district because NameCheap, Inc. (“NameCheap”) – the domain name registrar – is
11   located in Phoenix, Arizona.
12          3.     Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa), KeyState will give notice
13   of the violation of its rights and of its intent to proceed in rem to the postal and e-mail
14   addresses set forth in the WHOIS registration records for the Defendant Domain Name.
15          4.     Venue is proper in the United States District Court for the District of
16   Arizona under 28 U.S.C. §§ 1391(b)(2) and 15 U.S.C. § 1125(d)(2) because the property
17   – the Defendant Domain Name – is located in the District of Arizona and the entity that
18   maintains the registration for the Defendant Domain Name – NameCheap – is located in
19   the District of Arizona.
20                                           PARTIES
21          5.     Plaintiff KeyState Holdings, LLC (“KeyState”) is a Nevada limited liability
22   company with its principal place of business in Las Vegas, Nevada.
23          6.     <keystate.holdings> is an Internet domain name registered on April 29,
24   2021, through domain name registrar NameCheap, utilizing a privacy service. A true and
25   accurate copy of the WHOIS registration record for the <keystate.holdings> domain
26   name is attached hereto as Exhibit 1.
27                        ALLEGATIONS COMMON TO ALL COUNTS
28          7.     KeyState provides financial services in the areas of investments, treasury,


                                                 2
      Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 3 of 34




 1   regulatory compliance, corporate governance, and risk management.
 2          8.     KeyState has developed best practices in portfolio management, investment
 3   subsidiary services, captive management, and portfolio credit analysis.
 4          9.     Among KeyState’s many services, it also assists community banks in
 5   identifying, underwriting, placing, and managing solar tax credit investments, and
 6   financing mid-size solar power projects throughout the United States.
 7          10.    KeyState owns the following trademark registrations:
 8
            KEYSTATE: (Reg. No. 4,213,761) Class 36 for financial portfolio management
 9          services; financial services, namely credit analysis, investment management;
10          insurance services namely, captive management insurance.

11           KEYSTATE: (Reg. No. 4,213,750) Class 35 for accounting services; advisory
12          services relating to business management and business operations.

13
     (the KEYSTATE® Marks). Copies of the registrations for the KEYSTATE® Marks are
14
     attached as Exhibits 2 and 3. These federal trademark registrations have not been
15
     abandoned, canceled, or revoked. Moreover, these federal registrations have become
16
     incontestable through the filing of Section 8 and 15 affidavits.
17
            11.    Since 1991, KeyState has continuously used the KEYSTATE® Marks in
18
     connection with advertising and promotion of its services in the United States and around
19
     the world. KeyState has spent over $2 million dollars to advertise and promote the
20
     KEYSTATE® Marks in print, digital media, sponsorships, and endorsement arrangements
21
     with over twenty five industry associations, and on the Internet through the KeyState
22
     website, located at <key-state.com>. A true and accurate copy of the <key-state.com>
23
     website is attached hereto as Exhibit 4.
24
            12.    KeyState has made extensive use of the KEYSTATE® Marks on, among
25
     other things, signage and promotional materials. Based on its federal trademark
26
     registrations and extensive use, KeyState owns the exclusive right to use the
27
     KEYSTATE® Marks in connection with financial services and related goods and
28


                                                  3
      Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 4 of 34




 1   services.
 2          13.    The KEYSTATE® Marks are distinctive for financial services and related
 3   goods and services.
 4          14.    On April 29, 2021, the registrant of the Defendant Domain Name registered
 5   <keystate.holdings> with NameCheap, a registrar of domain names, utilizing a privacy
 6   service. The <keystate.holdings> domain name unequivocally contains the KEYSTATE®
 7   Marks.
 8          15.    Sometime after registration, the registrant of the Defendant Domain Name
 9   linked <keystate.holdings> to a website purportedly offering financial and investment
10   services, including financing for solar projects by “identify[ing] and facilitate[ing] the tax
11   advantages.” A true and accurate copy of the <keystate.holdings> website home page and
12
     “Services” page are attached as Exhibit 5.
13
            16.    The Defendant Domain Name not only used the KEYSTATE® Marks in the
14
     domain name, but also included references to KeyState’s physical address, KeyState’s
15
     Nevada Secretary of State Entity ID, and Nevada Business ID in the footer of each page
16
     of the website. Upon information and belief, the registrant included this information on
17
     the website to add a false sense of legitimacy to the site and to intentionally confuse
18
     consumers into believing both sites are operated and approved by KeyState, when they
19
     are not. See Ex. 5.
20
            17.    In what can only be a further attempt to legitimize the infringing website,
21
     the registrant of the Defendant Domain Name also audaciously added a copyright
22
     designation to the footer of the website linked to the <keystate.holdings> domain name,
23
     which reads Copyright ©2021 KeyState Holdings All Rights Reserved.” See Ex. 5.
24
25
26
27
28


                                                   4
      Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 5 of 34




 1          18.    Given the registrant’s blatant unauthorized use of the KEYSTATE® Marks,
 2   KeyState’s address physical address, KeyState’s Nevada Secretary of State Entity ID,
 3   Nevada Business ID, and copyright designation, there is no question the registrant of the
 4   Defendant Domain Name registered and is using it in bad faith, and is attempting to
 5   create an association between the Defendant Domain Name, the associated website, and
 6   KeyState.
 7          19.    KeyState already has evidence the registrant’s bad faith and fraudulent
 8   efforts have been successful.
 9          20.    On September 1, 2021, a defrauded consumer contacted KeyState
10   complaining that he had lost $1,000.00 through his use of the <keystate.holdings>
11   website.
12          21.    Indeed, the registrant of the Defendant Domain Name appears to be
13   engaged in a multi-tiered fraud scheme, invoking KeyState’s business information, as
14   well as masquerading as Coinbase, a cryptocurrency exchange platform.
15          22.    According to the defrauded consumer, he was contacted by an unknown
16   party through the Telegram messaging app and invited to invest money through the
17   <keystate.holdings> website. The consumer invested money and his investment grew to
18   approximately $37,000 and was held, the consumer believed, in a Coinbase account.
19   When the consumer attempted to withdraw the money, he was informed he would need to
20   pay $6,700 to upgrade his account and obtain the money.
21          23.    The consumer received email messages purportedly from Coinbase support,
22   only to realize after the fact that the “Coinbase support” email address was fraudulent and
23   actually came from a GMail account, rather than from the <coinbase.com> domain name.
24   Presumably, the registrant of the Defendant Domain Name or someone at the registrant’s
25   direction created the false GMail account in an effort to swindle consumers.
26         24.    Setting aside the fraud designed to harm consumers, which is significant,
27   KeyState will also suffer harm to its reputation, including with federal and state
28   regulators, as well as law enforcement.


                                                 5
       Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 6 of 34




 1          25.    The registrant of the Defendant Domain Name has a bad faith intent to
 2   profit off of KeyState’s valuable trademarks and goodwill.
 3          26.    The    registrant   of   the   Defendant   Domain   Name     registered   the
 4   <keystate.holdings> domain name without KeyState’s consent.
 5          27.    Upon information and belief, the registrant of the Defendant Domain Name
 6   has no prior use of <keystate.holdings> in connection with the bona fide offering of any
 7   goods or services.
 8          28.    Upon information and belief, the registrant of the Defendant Domain Name
 9   has made no bona fide non-commercial or fair use of <keystate.holdings> in a site
10   accessible under the domain name.
11          29.    Upon information and belief, the registrant of the Defendant Domain Name
12   did not believe or have reasonable grounds to believe that the use of <keystate.holdings>
13   was a fair use or otherwise lawful.
14                                        COUNT I
15                (Cybersquatting Under The Lanham Act, 15 U.S.C. § 1125(d))

16          30.    KeyState incorporates the allegations in the preceding paragraphs as if fully
17   set forth herein.
18          31.    The registrant of the Defendant Domain Name has registered, trafficked in,
19   and/or used a domain name that is identical and confusingly similar to the KEYSTATE®
20   Marks, which were distinctive at the time Defendant registered <keystate.holdings> in
21   violation of the ACPA.
22          32.    The registrant of the Defendant Domain Name has a bad faith intent to
23   profit from the KEYSTATE® Marks because the registrant has no legal right to use the
24   <keystate.holdings> domain name, which is being used to divert consumers from
25   KeyState’s legitimate website for the purpose of commercial gain.
26          33.    Under the ACPA, KeyState is entitled to an order requiring the domain
27   name registrar, NameCheap, or the .com registry, VeriSign Inc., to transfer the domain
28   name to KeyState’s registrar of choice.


                                                   6
         Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 7 of 34




 1             34.     As a direct and proximate result of such conduct, KeyState has suffered,
 2   and will continue to suffer, monetary loss and irreparable injury to its business,
 3   reputation, and goodwill.
 4             35.     KeyState has been required to retain the services of an attorney to pursue its
 5   claims and is entitled to reasonable attorneys’ fees and costs incurred in the prosecution
 6   of this action.
 7                                        PRAYER FOR RELIEF
 8             WHEREFORE, KeyState respectfully prays that the Court grant the following
 9   relief:
10             A.      A declaration that the Defendant Domain Name is a defendant in rem;
11             B.      A declaration that the Defendant Domain Name violates KeyState’s rights
12   under 15 U.S.C. § 1125(d);
13             C.      An order requiring Binky Moon, LLC (“Binky Moon”) (the .holdings
14   registry) and/or the NameCheap (the domain name registrar) to place the
15   <keystate.holdings> domain name on hold and lock for the pendency of the litigation;1
16             D.      An order requiring Binky Moon and/or NameCheap to disable the name
17   server information for the Defendant Domain Name so that it is no longer accessible to
18   Internet users for the pendency of the litigation;
19             E.      An order requiring the current domain name registrar to change the registrar
20   of record for the <keystate.holdings> domain name from the current domain name
21   registrar to KeyState’s registrar of choice, eNom, Inc.; and
22             F.      All other relief to which KeyState is entitled.
23
24
     1
25     Binky Moon and NameCheap are required to comply with this Court’s orders pursuant
     to Federal Rule of Civil Procedure 65, as well as the registry and registrar agreements
26   they have with ICANN, respectively. See https://www.icann.org/resources/pages/policy-
     2012-02-25-en (last visited Sept. 2, 2021). Rule 65 allows the Court to issue an injunction
27   to non-parties who are “in active concert or participation” with the defendant. Fed. R.
     Civ. P. 65(d)(2). Because the registrar and registry are in control of the property that is
28   subject of this suit, and thus in active participation with the registrant, they are
     additionally bound by any injunction of this Court.

                                                      7
       Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 8 of 34




 1   Dated: September 3, 2021          DICKINSON WRIGHT PLLC
 2                                     /s/ Cindy A. Villanueva
                                       Cindy A. Villanueva
 3                                     Arizona Bar No. 028163
                                       Email: CVillanueva@dickinsonwright.com
 4                                     1850 North Central Avenue, Suite 1400
 5                                     Phoenix, AZ 85004-4568

 6                                     Attorneys for Plaintiff
                                       KeyState Holdings, LLC
     4850-3106-9433 v1 [65878-20001]
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                8
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 9 of 34

                   KeyState Holdings, LLC
                    v. <keystate.holdings>




             EXHIBIT 1
    (True and Correct Copy of the
          WHOIS record for
          keystate.holdings)




                   KeyState Holdings, LLC
                    v. <keystate.holdings>
9/1/2021                Case 2:21-cv-01520-SMB       Document
                                           KeyState.holdings WHOIS,1DNS,
                                                                      Filed   09/03/21
                                                                         & Domain            Page 10 of 34
                                                                                  Info - DomainTools




   Home > Whois Lookup > KeyState.holdings



   Whois Record for KeyState.holdings
    Domain Profile

    Registrant                 REDACTED FOR PRIVACY

    Registrant Org             Privacy service provided by Withheld for Privacy ehf

    Registrant Country         is

    Registrar                  NameCheap, Inc.
                               IANA ID: 1068
                               URL: https:/
                                         /www.namecheap.com/
                               Whois Server: whois.namecheap.com


                               (p)

    Registrar Status           clientTransferProhibited

    Dates                      125 days old                                                                  
                               Created on 2021-04-29
                               Expires on 2022-04-29
                               Updated on 2021-05-04

    Name Servers               DNS1.NAMECHEAPHOSTING.COM (has 1,132,832 domains)                             
                               DNS2.NAMECHEAPHOSTING.COM (has 1,132,832 domains)

    Tech Contact               REDACTED FOR PRIVACY
                               REDACTED FOR PRIVACY,
                               REDACTED FOR PRIVACY, REDACTED FOR PRIVACY, REDACTED FOR PRIVACY, REDACTED
                               FOR PRIVACY
                               (p)  (f)

    IP Address                 198.54.126.153 - 411 other sites hosted on this server                        

    IP Location                      - California - Los Angeles - Namecheap Inc.

    ASN                              AS22612 NAMECHEAP-NET, US (registered Jun 21, 2011)

    IP History                 1 change on 1 unique IP addresses over 0 years                                

    Hosting History            1 change on 2 unique name servers over 0 year                                 

    Website

    Website Title                    500 SSL negotiation failed:                                             

    Response Code              500

   Whois Record ( last updated on 20210901 )



https://whois.domaintools.com/keystate.holdings                                                                  1/4
9/1/2021                Case 2:21-cv-01520-SMB       Document
                                           KeyState.holdings WHOIS,1DNS,
                                                                      Filed   09/03/21
                                                                         & Domain            Page 11 of 34
                                                                                  Info - DomainTools

     Domain Name: keystate.holdings
     Registry Domain ID: a84a23b558dc465894de5fae9383e501-DONUTS
     Registrar WHOIS Server: whois.namecheap.com
     Registrar URL: https://www.namecheap.com/
     Updated Date: 2021-05-04T07:05:52Z
     Creation Date: 2021-04-29T07:05:41Z
     Registry Expiry Date: 2022-04-29T07:05:41Z
     Registrar: NameCheap, Inc.
     Registrar IANA ID: 1068
     Registrar Abuse Contact Email:
     Registrar Abuse Contact Phone: +1.6613102107
     Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
     Registry Registrant ID: REDACTED FOR PRIVACY
     Registrant Name: REDACTED FOR PRIVACY
     Registrant Organization: Privacy service provided by Withheld for Privacy ehf
     Registrant Street: REDACTED FOR PRIVACY
     Registrant City: REDACTED FOR PRIVACY
     Registrant State/Province: Capital Region
     Registrant Postal Code: REDACTED FOR PRIVACY
     Registrant Country: IS
     Registrant Phone: REDACTED FOR PRIVACY
     Registrant Phone Ext: REDACTED FOR PRIVACY
     Registrant Fax: REDACTED FOR PRIVACY
     Registrant Fax Ext: REDACTED FOR PRIVACY
     Registrant Email: Please query the RDDS service of the Registrar of Record identified in th
     is
     output for information on how to contact the Registrant, Admin, or Tech contact of the quer
     ied
     domain name.
     Registry Admin ID: REDACTED FOR PRIVACY
     Admin Name: REDACTED FOR PRIVACY
     Admin Organization: REDACTED FOR PRIVACY
     Admin Street: REDACTED FOR PRIVACY
     Admin City: REDACTED FOR PRIVACY
     Admin State/Province: REDACTED FOR PRIVACY
     Admin Postal Code: REDACTED FOR PRIVACY
     Admin Country: REDACTED FOR PRIVACY
     Admin Phone: REDACTED FOR PRIVACY
     Admin Phone Ext: REDACTED FOR PRIVACY
     Admin Fax: REDACTED FOR PRIVACY
     Admin Fax Ext: REDACTED FOR PRIVACY
     Admin Email: Please query the RDDS service of the Registrar of Record identified in this
     output for information on how to contact the Registrant, Admin, or Tech contact of the quer
     ied
     domain name.
     Registry Tech ID: REDACTED FOR PRIVACY
     Tech Name: REDACTED FOR PRIVACY
     Tech Organization: REDACTED FOR PRIVACY
     Tech Street: REDACTED FOR PRIVACY
     Tech City: REDACTED FOR PRIVACY
     Tech State/Province: REDACTED FOR PRIVACY
     Tech Postal Code: REDACTED FOR PRIVACY
     Tech Country: REDACTED FOR PRIVACY
     Tech Phone: REDACTED FOR PRIVACY
     Tech Phone Ext: REDACTED FOR PRIVACY
     Tech Fax: REDACTED FOR PRIVACY
     Tech Fax Ext: REDACTED FOR PRIVACY
     Tech Email: Please query the RDDS service of the Registrar of Record identified in this out
     put
     for information on how to contact the Registrant, Admin, or Tech contact of the queried dom
     ain
     name.
     Name Server: dns2.namecheaphosting.com
     Name Server: dns1.namecheaphosting.com
     DNSSEC: unsigned
     URL of the ICANN Whois Inaccuracy Complaint Form: https://www.icann.org/wicf/
     >>> Last update of WHOIS database: 2021-09-01T17:41:33Z <<<

https://whois.domaintools.com/keystate.holdings                                                              2/4
9/1/2021                Case 2:21-cv-01520-SMB       Document
                                           KeyState.holdings WHOIS,1DNS,
                                                                      Filed   09/03/21
                                                                         & Domain            Page 12 of 34
                                                                                  Info - DomainTools


     For more information on Whois status codes, please visit https://icann.org/epp

     Terms of Use: Donuts Inc. provides this Whois service for information purposes, and to assi
     st
     persons in obtaining information about or related to a domain name registration record. Don
     uts
     does not guarantee its accuracy. Users accessing the Donuts Whois service agree to use the
     data only for lawful purposes, and under no circumstances may this data be used to: a) allo
     w,
     enable, or otherwise support the transmission by e-mail, telephone, or facsimile of mass
     unsolicited, commercial advertising or solicitations to entities other than the registrar's
     own existing customers and b) enable high volume, automated, electronic processes that send

     queries or data to the systems of Donuts or any ICANN-accredited registrar, except as
     reasonably necessary to register domain names or modify existing registrations. When using
     the
     Donuts Whois service, please consider the following: The Whois service is not a replacement

     for standard EPP commands to the SRS service. Whois is not considered authoritative for
     registered domain objects. The Whois service may be scheduled for downtime during productio
     n
     or OT&E maintenance periods. Queries to the Whois services are throttled. If too many queri
     es
     are received from a single IP address within a specified time, the service will begin to
     reject further queries for a period of time to prevent disruption of Whois service access.
     Abuse of the Whois system through data mining is mitigated by detecting and limiting bulk
     query access from single sources. Where applicable, the presence of a [Non-
     Public Data] tag
     indicates that such data is not made publicly available due to applicable data privacy laws
       or
     requirements. Should you wish to contact the registrant, please refer to the Whois records
     available through the registrar URL listed above. Access to non-
     public data may be provided,
     upon request, where it can be reasonably confirmed that the requester holds a specific
     legitimate interest and a proper legal basis for accessing the withheld data. Access to thi
     s
     data can be requested by submitting a request via the form found at
     https://donuts.domains/about/policies/whois-layered-
     access/ Donuts Inc. reserves the right to
     modify these terms at any time. By submitting this query, you agree to abide by this policy
     .




   Tools

                                                          Hosting History

    Monitor Domain Properties                                                                                

    Reverse IP Address Lookup                                                                                

    Network Tools                                                                                            

                                                           Visit Website


                                                   Preview the Full Domain Report

   Available TLDs

https://whois.domaintools.com/keystate.holdings                                                                  3/4
9/1/2021                Case 2:21-cv-01520-SMB       Document
                                           KeyState.holdings WHOIS,1DNS,
                                                                      Filed   09/03/21
                                                                         & Domain            Page 13 of 34
                                                                                  Info - DomainTools


     General TLDs         Country TLDs

    The following domains are available through our preferred partners. Select domains below for more information.
    (3rd party site)
       Taken domain.
       Available domain.
       Deleted previously owned domain.

     KeyState.com                                                                                                      View Whois

      KeyState.net                                                                                                     View Whois

      KeyState.org                                                                                                    Buy Domain

     KeyState.info                                                                                                    Buy Domain

      KeyState.biz                                                                                                    Buy Domain

      KeyState.us                                                                                                     Buy Domain



                                                                           
           Sitemap     Blog    Terms    Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information
                                                            © 2021 DomainTools




https://whois.domaintools.com/keystate.holdings                                                                                     4/4
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 14 of 34

                   KeyState Holdings, LLC
                    v. <keystate.holdings>




           EXHIBIT 2
(True and Correct Copy of TM Reg.
            4,213,761)




                   KeyState Holdings, LLC
                    v. <keystate.holdings>
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 15 of 34
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 16 of 34
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 17 of 34

                   KeyState Holdings, LLC
                    v. <keystate.holdings




           EXHIBIT 3
(True and Correct Copy of TM Reg.
            4,213,750)




                   KeyState Holdings, LLC
                    v. <keystate.holdings>
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 18 of 34
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 19 of 34
  Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 20 of 34

                     KeyState Holdings, LLC
                      v. <keystate.holdings>




              EXHIBIT 4
(True and Correct Copy of key-state.com
               website)




                     KeyState Holdings, LLC
                      v. <keystate.holdings>
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 21 of 34
Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 22 of 34

                   KeyState Holdings, LLC
                    v. <keystate.holdings>




              EXHIBIT 5
      (True and Correct Copy of
    keystate.holdings website home
      page and “services” page)




                   KeyState Holdings, LLC
                    v. <keystate.holdings>
                Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 23 of 34




                                            MENU




    The potential of Renewable Energy
    is immense.
       LEARN MORE




S&P 500 4536.6 +5.8 (+0.13%)   Nasdaq 100 15687.0 +82.4 (+0.53%)   EUR/USD 1.18466 +0.00386 (+0




          Many ways to invest , one place to do it .




                                       VALUE INVESTING
                    Case
               Bitcoin     2:21-cv-01520-SMB
                       is cash                        Documenttour
                               with wings. It is a technological 1 de
                                                                    Filed 09/03/21
                                                                      force,             Page 24
                                                                             it is the currency     of 34
                                                                                                of resistance.




                                                         CRYPTO TRUST

      The relative success of the Bitcoin proves that money first and foremost depends on trust. Neither gold nor
                                            bonds are needed to backup a currency




                                         MATHEMATICAL FRAMEWORK THAT WORKS

      We have elected to put our money and faith in a Mathematical framework that is free of politics and human
                                                               error




                                                      WHY CLEAN ENERGY

    All energy is ultimately derived from the sun and harvesting it directly through solar power seems to be the best
                                            way to transition to renewable energy.




A relationship on your terms.
How we work together.
Our work requires a variety of disciplines. These are the different roles we think about, when building
our technology groups across the company.



  NON FARM PAYROLL

  This is a compiled name for goods, construction and manufacturing companies in the U.S.
                   Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 25 of 34



                                                                                                                                   

GOLD

We classify gold as a specific metal that are considered rare and have high economic value compared to other metals




                                                                                                                                   

BITCOIN

Bitcoin is a Cryptocurrency, a form of electronic cash.




                                                                                                                                   

RENEWABLE ENERGY

Keystate Holdings On Renewable Energy is energy that is collected from renewable resources




                                                                                                                                   

FOREX



Forex, also known as Foreign exchange, FX or currency trading, is a decentralized global market where all the world’s currencies
trade



                                                                                                                                   




 NFP - NON FARM PAYROLL
               Case
 This is a compiled   2:21-cv-01520-SMB
                    name                       Document
                         for goods, construction         1 Filed companies
                                                 and manufacturing 09/03/21 inPage  26itofdoes
                                                                               the U.S.    34 not include
 farm workers, private household employees, or non-profit organization employees.


                                                               READ MORE




                   0:00 / 1:00




                       The Knowledge of Clean Energy

Cryptography is the essential building block of independence for organizations on the internet, just like armies are the essential
building blocks of states because otherwise one state just takes over another



The sun--that power plant in the sky--bathes Earth in ample energy to fulfill all the world’s power needs many times over. It doesn't
give up carbon dioxide emissions. It won't run out. And it's free.



Another advantage of solar energy is it's safety. An enormous amount of time, money, and energy is put into keeping fossil fuel
plants and nuclear plants safe. And oil spill can devastate the sorrounding environment.
                      Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 27 of 34
   We are now running out of gas and oil, we must prepare quickly for a third change, to strict conservation and to the use of coal and
   permanent renewable energy sources, like solar power.



   Gold is a great way to preserve wealth, but it is hard to move around. We do need some kinds of alternatives and Bitcoin fits the bill



   Blockchain is an incorruptible digital ledger of economic transactions and can be programmed to record not just financial
   transactions but virtually everything of value.




Home

About

Services

Contact Us

Company Profile
News

What we do

Referral Program

Bitcoin
Non Farm Payroll

Gold

Renewable Energy

Forex

Cryptocurrency




                                                                                                               Select Language

                                                                                                             Powered by          Translate




Copyright ©2021 Keystate Holdings. All Rights Reserved.



COMPANY NAME: Keystate Holdings, LLC ENTITY NUMBER: E0475242011-8 STATUS: ACTIVE BUSINESS TYPE: Domestic
                     CaseBUSINESS
Limited Liability Company. 2:21-cv-01520-SMB     Document
                                   ID: NV20111552726         1 8/24/2011
                                                     FILE DATE:  Filed 09/03/21    Page 28
                                                                         Keystate Holdings,   of101
                                                                                            LLC  34 convention center
drive, suite 850 STATE: NV CITY: LAS VEGAS ZIP CODE: 89109 P.O.BOX: 50102
                 Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 29 of 34




                                               MENU




Ser vices
Keystate Holdings provides “electrical power” to commercial entities; we own the generation system,
but you “own” the power. Our business strategy removes the financial barriers and risks usually
associated with capital purchase and installation of leading edge technology. There are no capital
cost to the client for the installation of our EnergyModule systems. We provide electricity, hot water,
A/C and space heat with guaranteed deep discounts against grid power tariff rates. We invest in our
suppliers to maximize the efficiency of our components and reliability of our supply system.

Solar Energy Development.
WE believe in solar and as consumers and governments around the world strive to reduce the cost of
energy and reduce the production of harmful greenhouse they will to. In one minute, the sun provides
enough energy to run the world for a year, if it could only be better utilized. We are betting innovative
solar companies will do just that. The efficiency and effectiveness of current renewable energy
technology and projects are being Constantly evaluated for opportunities to improve them, and they
are improving. We are located in Nevada, which has positioned itself, in the near term to become one
of the world’s leading generators of electricity, from solar energy. We are uniquely qualified, to benefit
from that positioning. Our past experience in renewable energy has mostly been with wind, but we
are now aggressively pursuing solar ventures as well.

We are not tied to any particular technology, and intend to provide diversified solutions to specific
energy opportunities. We will utilize the best ideas and processes. However, even the best ideas and
processes cannot Succeed If they are under funded, and in the energy world, not tax advantaged. We
                  Case
rally the financing, and2:21-cv-01520-SMB   Document
                         provide access to end         1 procure
                                               users; we  Filed 09/03/21
                                                                  and planPage 30 of we
                                                                           projects; 34 identify and

facilitate the tax advantages; and as a bonus, we have the ability from our internal product demand
to incubate company start-up and ensure success.

Investment Approach
Keystate Holdings investment approach and philosophy allows us to seek our technologies and fund
companies that have the potential to create and change core market segments. Our capital model
and tax advantaged approach allows us a certain flexibility and continuity not otherwise enjoyed by
other venture companies. We can find companies at the very early stages and stay with them long
term. We provide the financing, but you will still run the company.

Asset Management
The asset management and restructuring department of Keystate Holdings maintains an active
oversight responsibility for itself and various other clients. We have client agreement and are
committed to reducing the multi-million dollar energy cost of these assets. This is our main source of
a rapidly growing internal demand for renewable energy. As a bonus our asset management
professionals are equity financing and tax advantage experts and can provide that service to all of
our partners.



How we work together
Our work requires a variety of disciplines. These are the different roles we think about, when building
our technology groups across the company.



  NON FARM PAYROLL

  This is a compiled name for goods, construction and manufacturing companies in the U.S. it does not include farm workers, private
  household employees, or non-profit organization employees.




                                                                                                                                  

  GOLD

  We classify gold as a specific metal that are considered rare and have high economic value compared to other metals
                   Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 31 of 34
                                                                                                                                   

BITCOIN

Bitcoin is a Cryptocurrency, a form of electronic cash. It is a decentralized digital currency without a central bank or single
administrator that can be sent from user to user on the peer-to-peer bitcoin network without the need for intermediaries.




                                                                                                                                   

RENEWABLE ENERGY

Keystate Holdings On Renewable Energy is energy that is collected from renewable resources, which are naturally replenished on a
human timescale, such as Sunlight, Wind, Rain, Waves, Tides and geothermal heat.




                                                                                                                                   

FOREX

Forex, also known as Foreign exchange, FX or currency trading, is a decentralized global market where all the world’s currencies
trade




                                                                                                                                   



               Why invest with Key State Holdings?
               Keystate Holdings choose accounts depending on the type of financial foundation they want to build.
               Trade with absolute calmness and serenity of mind, trade with caution and accuracy to make the very
               best out of your investment.


                    Fast, easy to use web platform

                    Invest and grow your money

                    Tight spreads, fast execution and a team of experts on call all round the clock

                    At Keystate Holdings, your money works for you, to earn more money.

                    Invest and meet your financial goals
                 Case  2:21-cv-01520-SMB
                   Uttermost care and accuracy inDocument
                                                  trading 1 Filed 09/03/21 Page 32 of 34

                     Risk and reward ratio is easy to manage

                     Investing with Keystate allows you put your money in vehicles that have the potential to earn strong
                rates of return.
                     Investing gives you a chance, to have the opportunity of increasing your financial worth

                     The company has developed proprietary algorithms and artificial intelligence to address a $10billion
                + market opportunity

                     The team includes experienced technology driven traders and analysts

                     Our mission is to be the enterprise solution to financial stability and steady growth

                     We are the mobile solution for millennials wanting to invest in the stock market



Investment Packages
Our work requires a variety of disciplines. These are the different roles we think about, when building
our technology groups across the company.



                                                                STARTER



                                                          $1,000 - $49,999



                                                              20% MONTHLY

  Invest in our starter Investment plan to earn 20% monthly



                                                          PROFESSIONAL



                                                         $50,000 - $99,999



                                                              25% MONTHLY

  Invest in our Professional Investment plan to earn 25% monthly



                                                       KEYSTATE ADVANCED



                                                        $100,000 - $199,999



                                                              30% MONTHLY

  Invest in our Keystate Advanced Investment plan to earn 30% monthly
                   y                          p                        y
                       Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 33 of 34


                                                                 ULTIMATE



                                                       $200,000 - $1,000,000



                                                           35% MONTHLY

   Invest in our Ultimate Investment plan to earn 35% monthly




                                                                   LEAD



                                                                $100 - $999



                                                           20% MONTHLY

   Lead and earn with Keystate Holdings




Home

About

Services

Contact Us

Company Profile
News

What we do

Referral Program

Bitcoin
Non Farm Payroll

Gold

Renewable Energy

Forex

Cryptocurrency




                                                                               Select Language
                                                                          Powered
                    Case 2:21-cv-01520-SMB Document 1 Filed 09/03/21 Page 34 of 34by                        Translate




Copyright ©2021 Keystate Holdings. All Rights Reserved.



COMPANY NAME: Keystate Holdings, LLC ENTITY NUMBER: E0475242011-8 STATUS: ACTIVE BUSINESS TYPE: Domestic
Limited Liability Company. BUSINESS ID: NV20111552726 FILE DATE: 8/24/2011 Keystate Holdings, LLC 101 convention center
drive, suite 850 STATE: NV CITY: LAS VEGAS ZIP CODE: 89109 P.O.BOX: 50102
